     Case 2:19-cv-00268-TOR                         ECF No. 5    filed 10/30/19   PageID.48 Page 1 of 15




                                                                        The Honorable Thomas O. Rice
 1
 2
     Andrew Cooley, WSBA #15189
 3
     Keating Bucklin & McCormack, Inc. P.S.
 4   801 Second Avenue, Suite 1210
     Seattle, WA 98104
 5
     (206) 623-8861
 6
 7
 8
 9                                       UNITED STATES DISTRICT COURT
                                           EASTERN OF WASHINGTON
10
11   ANNETTE KRAUSE,
                                                                    No. 2:19-cv-00268-TOR
12                                                  Plaintiff,
13                                                                  DEFENDANT’S MOTION FOR
                 v.                                                 SUMMARY JUDGMENT
14
15   ADAMS COUNTY,                                                  12/19/2019
                                                                    Without Oral Argument
16                                                 Defendant.
17
18               I.         INTRODUCTION AND SUMMARY OF ARGUMENT
19
                Plaintiff is a long-time employee of the Adams County Sheriff’s Office.
20
     She claims the elected Board of County Commissioners have mis-classified
21
22   her, and argues that her salary is too low. She does not claim this was based on
23
     any invidious or animus-based discrimination. She claims her mis-
24
     classification violates her equal protection rights under the U.S. Constitution.
25
26   She claims a violation of the Washington State Constitution that is remedial
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 1                                                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                            ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                                801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                     SEATTLE, WASHINGTON 98104-1518
                                                                                           PHONE: (206) 623-8861
                                                                                            FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.49 Page 2 of 15




     through RCW 49.60, the Washington Law Against Discrimination (WLAD).
 1
 2   She claims a breach of “binding agreements.”
 3
                State law vests with the elected Board of County Commissioners the
 4
     sole and exclusive right to set salary and other budget-based decisions. The
 5
 6   Board of County Commissioners exercised their statutory right to place
 7
     Plaintiff into the salary system and set the amount of her salary. In 2018, they
 8
 9   took a public vote on whether to re-classify her to a higher salary schedule, at

10   the request of the Sheriff. That vote failed 2-1. This was the decision of
11
     elected officials who answer to their constituency when it comes to matter
12
13   involving the public fisc.

14              The Washington Constitution does not provide her any remedy. She did
15
     not claim discrimination based on any protected class, so the WLAD claim
16
17   should be dismissed. Her equal protection claims fail because the Board’s vote

18   meets the low threshold of a rational decision and this lawsuit seems to violate
19
     the “class of one” doctrine. There are no contracts that were violated.
20
21   Summary judgment should be granted.

22
                                             II.     STATEMENT OF FACTS
23
                Adams County Sheriff’s Office operates its employment system under a
24
25   well-established civil service scheme. Declaration of Perez. By Citizen
26
     Initiative passed in 1958, Washington established a Civil Service law.
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 2                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.50 Page 3 of 15




     Initiative Measure No. 23, approved November 4, 1958, RCW 41, et seq. The
 1
 2   purpose of these laws is to “establish an orderly system of personnel
 3
     administration based upon merit principles of appointment and promotion.”
 4
     Crippen v. City of Bellevue, 61 Wn. App. 251, 257, 810 P.2d 50, 53 (1991);
 5
 6   Washington Fed'n of State Emp., AFL-CIO, Council 28 v. Spokane Cnty. Coll.,
 7
     90 Wn.2d 698, 702, 585 P.2d 474, 477 (1978) (“The policy of the civil service
 8
 9   system is to establish merit as the basis for selecting personnel.”)

10              Under a civil service system, employees can be exempted from the
11
     coverage of the law. Washington Fed'n of State Emp., AFL-CIO, Council 28 v.
12
13   Spokane Cnty. Coll., 90 Wn.2d 698, 700, 585 P.2d 474, 476 (1978).

14   Employees covered by the civil service laws are deemed “classified service”
15
     members. RCW 41.06.020(5). Employees who are exempted are called
16
17   “unclassified staff.” They are frequently exempted from civil service laws by

18   statute. See, RCW 41.06.072 (exempting staff working for the Department of
19
     Community Trade and Economic Development); RCW 41.06.073 (exempting
20
21   the Department of Ecology Directors “confidential secretary”); RCW

22   41.06.075 (code does not apply to the Office of Financial Management
23
     Director’s “confidential secretary.”)
24
25              This process holds true for law enforcement agencies in Washington.

26   For example, the Washington State Patrol has “confidential secretaries” for
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 3                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.51 Page 4 of 15




     agency bureau chiefs and the Chief. Those positions are exempt. RCW
 1
 2   41.06.093. This exemption flows from the fact that “[y]ou cannot run a
 3
     government with officials who are forced to keep [their] enemies as their
 4
     confidential secretaries.” McDaniel v. Woodard, 886 F.2d 311, 315 (11th Cir.
 5
 6   1989) City police departments have a similar code. RCW 41.12, et seq.
 7
                The Sheriff Offices of Washington are covered by their own statute.
 8
 9   RCW 41.14. et seq. Under this statutory scheme, the Sheriff is empowered to

10   designate certain staff as exempt from the civil service laws. The number of
11
     staff that can be exempted depends on the size of the department. RCW 41.14.
12
13   Under this code, the Adams County Sheriff is entitled to designate four staff as

14   “unclassified” or exempt from the civil service laws. RCW 41.14.070(1)
15
     (Sheriff Department with staff between 21 and 50 shall be entitled to designed
16
17   four staff as unclassified.)

18              Under the code, the Sheriff must select from certain authorized
19
     positions. Those are the undersheriff, inspector, chief criminal deputy, chief
20
21   civil        deputy,            jail      superintendent,    and   “administrative               assistant     or

22   administrative secretary.” Id.; Greig v. Metzler, 33 Wn. App. 223, 230, 653
23
     P.2d 1346, 1349 (1982) (statute designates which positions may be deemed
24
25   unclassified). If a sheriff’s department operates a 911 emergency call system,

26   then the sheriff may designate one unclassified staff position at the call center.
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 4                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.52 Page 5 of 15




     Only the sheriff of the county has authority to decide which employees will be
 1
 2   deemed exempt or unclassified. Washington Attorney General Opinion 2017
 3
     NO. 3 (2017)
 4
                In this case, Sheriff Wagner used his statutory discretion to designate
 5
 6   “Administrative secretary, Jail commander, Civil Deputy and E911
 7
     Coordinator” as exempt from civil service laws. Declaration of Perez, Exhibit
 8
 9   A. Ms. Krause was the administrative secretary so designated by Sheriff

10   Wagner. Id. He made this designation in July 2018, although Ms. Krause had
11
     been long designated as unclassified by his predecessors.
12
13              The effect of this designation to an unclassified position, was that Ms.

14   Krause was not part of the classified civil service system. Id. As such, Ms.
15
     Krause would not have the statutory protections afforded a classified staff. For
16
17   example, classified staff can only be discharged for cause and only on a

18   written accusation. RCW 41.14.120. Classified staff have the right to appeal
19
     certain adverse employment actions to the civil service commission. Id.
20
21              The Board of County Commissioners also chose to exempt employees

22   from the provisions of the FLSA. In 2006, the BCC exempted the Sheriff’s
23
     Department Administrative Assistant from the FLSA. Declaration of Perez,
24
25   Exhibit B (Adams County Personnel Policy), Appendix A. BCC Resolution

26   R-35-06. Plaintiff admits this in her Complaint. ECF No. 1 at ¶¶ 2.2 & 2.12.
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 5                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.53 Page 6 of 15




                The Board of County Commissioners have the authority to set staffing
 1
 2   levels, ratify budgets and generally set personnel policy. RCW 36.16.070;
 3
     Declaration of Perez, Exhibit B. The Board has no authority over Sheriff
 4
     Wagner’s decision to designate Ms. Krause as unclassified.
 5
 6              In 2012, the Board eliminated the Sheriff Mid-Management Salary
 7
     Schedule and voted to move the Administrative Assistant position to the Non-
 8
 9   Union Salary Schedule, Range 8. This occurred on November 19, 2012.

10   Declaration of Perez, Exhibit C (Commissioners’ Proceedings Minutes
11
     Nov. 19, 2012). Later in December 2012, the BCC voted to move the
12
13   Administrative Assistant position to Range 9. Id., Exhibit D (Commissioners’

14   Proceedings Minutes Dec. 3, 2012). Ms. Krause remained on that Range 9
15
     salary since 2013. Declaration of Perez.
16
17              In 2018, the Sheriff requested that the Board re-classify Plaintiff. Id. As

18   the minutes show: “Commissioner Marshall moved, Thompson seconded, to
19
     reclassify the Administrative Assistant position from the Adams County 8-
20
21   hour non-union salary schedule to EE1, Step 2, on the Adams County Exempt

22   Employee Salary Schedule. Vote was 2-1 against. Motion failed.” Id., Exhibit
23
     E (Commissioners’ Proceedings Minutes Aug. 8, 2018).
24
25              As this shows, the Board made conscious and deliberate decisions about

26   the Administrative Assistant position. It deliberately moved the position from
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 6                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                          ECF No. 5   filed 10/30/19   PageID.54 Page 7 of 15




     the eliminated Mid-Management Salary Schedule to the Non-Union Salary
 1
 2   Schedule. It deliberately moved the position from Range 8 to Range 9. It
 3
     deliberately voted not to move the position to the EE1, Step 2 on the Exempt
 4
     Employee Salary Schedule. All these were done by public process and
 5
 6   recorded in the minutes of the Board. This is all consistent with the
 7
     Commissioner’s paramount duty to set budgets and salaries. It was all
 8
 9   consistent with state law.

10
                                              III.     LAW AND ARGUMENT
11
     A.         Plaintiff’s Equal Protection Claim Fails the Class of One Test.
12
                Plaintiff does not complain that the County created separate groups for
13
14   un-equal treatment. Indeed, she claims the opposite, that she is the “only
15   exempt employee not included in the County salary schedule.” ECF No. 1 at ¶
16
     2.4. This is an impermissible “class of one”.
17
18              “Our equal protection jurisprudence has typically been concerned with
19   governmental classifications that ‘affect some groups of citizens differently
20
     than others.’ McGowan v. Maryland, 366 U.S. 420, 425, 81 S. Ct. 1101,
21
22   6 L. Ed. 2d 393 (1961). See, e.g., Ross v. Moffitt, 417 U.S. 600, 609, 94 S. Ct.
23
     2437, 41 L. Ed. 2d 341 (1974) (‘Equal protection’ ... emphasizes disparity in
24
     treatment by a State between classes of individuals whose situations are
25
26   arguably indistinguishable’); San Antonio Independent School Dist. v.
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 7                                                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                            ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                                801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                     SEATTLE, WASHINGTON 98104-1518
                                                                                           PHONE: (206) 623-8861
                                                                                            FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.55 Page 8 of 15




     Rodriguez, 411 U.S. 1, 60, 93 S. Ct. 1278, 36 L. Ed. 2d 16 (1973) (Stewart, J.,
 1
 2   concurring) (‘[T]he basic concern of the Equal Protection Clause is with state
 3
     legislation whose purpose or effect is to create discrete and objectively
 4
     identifiable classes’). Plaintiffs in such cases generally allege that they have
 5
 6   been arbitrarily classified as members of an ‘identifiable group.’ Personnel
 7
     Administrator of Mass. v. Feeney, 442 U.S. 256, 279, 99 S. Ct. 2282, 60 L. Ed.
 8
 9   2d 870 (1979).” Engquist v. Oregon Dep't of Agric., 553 U.S. 591, 601, 128

10   S. Ct. 2146, 2152–53, 170 L. Ed. 2d 975 (2008)
11
                Enquist involved an Oregon State employee who claimed she was
12
13   singled out for arbitrary treatment. She prevailed on the claim at trial, and the

14   State appealed. The Ninth Circuit reversed the trial court and the Supreme
15
     Court agreed. Particularly in employment cases, where decisions about
16
17   individual employees are at stake, the equal protection clause analysis is

18   improper:
19
                Thus, the class-of-one theory of equal protection—which
20              presupposes that like individuals should be treated alike, and
21              that to treat them differently is to classify them in a way that
                must survive at least rationality review—is simply a poor fit in
22              the public employment context. To treat employees differently
23              is not to classify them in a way that raises equal protection
                concerns. Rather, it is simply to exercise the broad discretion
24              that typically characterizes the employer-employee relationship.
25              A challenge that one has been treated individually in this
                context, instead of like everyone else, is a challenge to the
26              underlying nature of the government action.
27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 8                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                        ECF No. 5   filed 10/30/19   PageID.56 Page 9 of 15




     Engquist v. Oregon Dep't of Agric., 553 U.S. 591, 605, 128 S. Ct. 2146, 2155,
 1
 2   170 L. Ed. 2d 975 (2008).
 3
                Here, the Court does not need to examine whether Plaintiff’s treatment
 4
     was rationally based. The Engquist case says this matter can be dismissed on
 5
 6   summary judgment.
 7
                This is especially true where the County Commissioners were
 8
 9   exercising their statutory authority. This is a function of state law, which vests

10   with the Board of County Commissioners the absolute right to set budgets and
11
     compensation of non-elected officials. RCW 36.16.070; Osborn v. Grant Cnty.
12
13   By & Through Grant Cnty. Comm'rs, 130 Wn.2d 615, 621, 926 P.2d 911, 914

14   (1996). While the Board cannot dictate who is hired for any such position, its
15
     right to set the salary is absolute. Id. Rudnick v. Pierce Cty., 185 Wash. 289,
16
17   292, 54 P.2d 409, 410 (1936) (“It is the duty of the board of county

18   commissioners to fix the salaries to be paid county employees…”). Allowing
19
     claims like Plaintiff, in this particular context, “could jeopardize the delicate
20
21   balance governments have struck between the rights of public employees and

22   the government's legitimate purpose…” Engquist v. Oregon Dep't of Agric.,
23
     553 U.S. 591, 607, 128 S. Ct. 2146, 2156, 170 L. Ed. 2d 975 (2008).
24
     B.         The County Has a Rational Basis for Her Classification.
25
26              Even if we ignore the Enquist bar on this type of case, a party

27   DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT - 9                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                          ATTORNEYS AT LAW
     2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
     1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                         ECF No. 5   filed 10/30/19   PageID.57 Page 10 of 15




      challenging a classification bears the burden of proving that it violates equal
 1
 2    protection. Armour v. City of Indianapolis, Ind., 566 U.S. 673, 681, 132 S. Ct.
 3
      2073, 2080, 182 L. Ed. 2d 998 (2012); Wash. Educ. Ass'n v. Smith, 96 Wn.2d
 4
      601, 609, 638 P.2d 77 (1981). The first step in any equal protection analysis is
 5
 6    determining the appropriate standard of review. Boardman v. Inslee, 354 F.
 7
      Supp. 3d 1232, 1249 (W.D. Wash. 2019); Foley v. Dep't of Fisheries, 119
 8
 9    Wn.2d 783, 789, 837 P.2d 14 (1992). In equal protection cases involving finite

10    state resources where the classification does not turn on a fundamental right or
11
      suspect classification, Court’s apply the rational basis test. Regan v. Taxation
12
13    with Representation of Washington, 461 U.S. 540, 547, 103 S. Ct. 1997, 2002,

14    76 L. Ed. 2d 129 (1983); Willoughby v. Dep't of Labor & Indus., 147 Wn.2d
15
      725, 739, 57 P.3d 611 (2002).
16
17               A classification must be purely arbitrary to overcome the strong

18    presumption that it is constitutional. Heller v. Doe by Doe, 509 U.S. 312, 319,
19
      113 S. Ct. 2637, 2642, 125 L. Ed. 2d 257 (1993); Rhoades v. City of Battle
20
21    Ground, 115 Wn. App. 752, 759, 63 P.3d 142 (2002), review denied, 149

22    Wn.2d 1028, 78 P.3d 656 (2003).
23
                 Here, Ms. Krause works in a unique position. She is the confidential
24
25    secretary to the highest law enforcement official of the County. Declaration of

26    Perez. She has access to non-conviction data that is privileged under
27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 10                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                           ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                          PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                         ECF No. 5   filed 10/30/19   PageID.58 Page 11 of 15




      RCW 10.97.050(3). She would have access to sensitive law enforcement
 1
 2    information that would not be a public record. RCW 42.56.240(1) & (2). She
 3
      would have access to medical records of Sheriff Department employees who
 4
      might be injured and seeking accommodation under the ADA. She would have
 5
 6    access to internal investigation files whether the allegations were sustained or
 7
      un-sustained. She would be privy to information about the service of high-risk
 8
 9    search warrants or the location of arrest targets.

10               This unique position is exactly why the legislature vested the Sheriff
11
      with the power to exempt her from the civil service protections afforded a
12
13    typical administrative assistant in the department. And this unique position

14    justifies the County Commissioners to set her salary schedule where they
15
      choose. She cannot and should not be compared to others, as others are not
16
17    working the same job.

18    C.         There Is No Claim Under the State Constitution.
19               Plaintiff brings a claim under Article I, Section 12 of the Washington
20
      State Constitution. ECF No. 1 at ¶ 5.4. This “requires an independent
21
22    constitutional analysis from the equal protection clause of the United States

23    Constitution.” Grant Cnty. Fire Prot. Dist. No. 5 v. City of Moses Lake, 150
24
      Wn.2d 791, 805, 83 P.3d 419, 425 (2004). But the burden to perform that
25
26    analysis, and to identify a unique equal protection basis under the Washington

27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 11                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                           ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                          PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                         ECF No. 5   filed 10/30/19   PageID.59 Page 12 of 15




      State Constitution rests on the proponent. State v. Gunwall, 106 Wn.2d 54, 62,
 1
 2    720 P.2d 808, 813 (1986). There is no reason to think the Washington Courts
 3
      would treat this case different than it would be treated under the U.S.
 4
      Constitutions 14th Amendment. State v. Osman, 157 Wn.2d 474, 484, 139 P.3d
 5
 6    334, 340 (2006) (Under Article 1, Section 12 “equal protection does not
 7
      require that the State treat all persons identically, any classification must be
 8
 9    relevant to the purpose for the disparate treatment.”). Under that analysis, both

10    the “class of one” and rational basis tests apply, and summary judgment is
11
      appropriate.
12
      D.         There Is No Binding Agreement.
13
14               Plaintiff last cause of action, alleges that there is a written policy which

15    is “binding on the County.” ECF No. 1 at ¶ 7.2.
16
                 The County has adopted a personnel policy. Declaration of Perez,
17
18    Exhibit B. It says, “These guidelines do not establish an employment contract

19    with Adams County.” Id., Section 1.
20
                 The County has adopted a Salary Plan. Id., Section 2. It says,
21
22    “Employees shall be paid in accordance with the County classification and

23    salary system, as established by the Board of County Commissioners.” Id.
24
                 The County salary plan says the following: “All salaries established in
25
26    accordance with the provisions of this manual are subject to the Board of

27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 12                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                           ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                          PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                         ECF No. 5   filed 10/30/19   PageID.60 Page 13 of 15




      Commissioners’ final approval of the County’s annual budget….A
 1
 2    Department Head or Elected Official may recommend an initial rate of pay
 3
      beyond the minimum of a salary range if an appointee is exceptionally well
 4
      qualified for or experienced in the position. All pay actions shall be approved
 5
 6    by the Board of Commissioners.” Declaration of Perez, Exhibit B, Appendix
 7
      A.
 8
 9               Personnel policies do not create implied employment contracts.

10    Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 224, 685 P.2d 1081, 1085
11
      (1984). “General statements of company policy are not binding.” Klontz v.
12
13    Puget Sound Power & Light Co., 90 Wn. App. 186, 190, 951 P.2d 280, 282

14    (1998). “Only those statements in employment manuals that constitute
15
      promises of specific treatment in specific situations are binding.” Quedado v.
16
17    Boeing Co., 168 Wn. App. 363, 369, 276 P.3d 365, 369 (2012)

18               Here, the County’s personnel policies say the opposite. It affirmatively
19
      says the personnel policy does not create a contract. When referencing
20
21    salaries, the personnel policy continuously refers to the powers of the Board to

22    set salaries and budgets. “These guidelines are not intended to and do not
23
      supersede the provisions of Title 36 RCW.” Declaration of Perez, Exhibit B,
24
25    Section 1. Title 36 is the source of that Board power.

26               The County made no binding promises to Plaintiff and her final cause of
27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 13                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                           ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                          PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                          ECF No. 5   filed 10/30/19   PageID.61 Page 14 of 15




      action should be dismissed.
 1
 2                                                     IV.   CONCLUSION
 3               All of the actions taken by the elected Board arise from their absolute
 4
      statutory right to set budgets, and in turn set salaries. There was no violation of
 5
      the law here, and the case should be dismissed on summary judgment.
 6
 7
                 DATED: October 30, 2019
 8
 9                                                  KEATING, BUCKLIN & McCORMACK, INC., P.S.
10
11                                                  By: /s/ Andrew Cooley
12                                                  Andrew Cooley, WSBA #15189
                                                    Attorney for Defendant Adams County
13                                                  801 Second Avenue, Suite 1210
14                                                  Seattle, WA 98104-1518
                                                    Phone: (206) 623-8861; Fax: (206) 223-9423
15                                                  acooley@kbmlawyers.com
16
17
18
19
20
21
22
23
24
25
26
27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 14                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                            ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                               801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                    SEATTLE, WASHINGTON 98104-1518
                                                                                           PHONE: (206) 623-8861
                                                                                            FAX: (206) 223-9423
     Case 2:19-cv-00268-TOR                         ECF No. 5   filed 10/30/19   PageID.62 Page 15 of 15




                                               DECLARATION OF SERVICE
 1
 2               I hereby certify under penalty of perjury under the laws of the State of
 3
      Washington that on October 30, 2019, I electronically filed the foregoing
 4
      Motion for Summary Judgment with the Clerk of the Court using the CM/ECF
 5
 6    system which will send notification of such filing to the following:
 7
                 Attorneys for Plaintiff
 8
 9
                 John C. Perry P.S., WSBA #16041
10               ATTORNEY AT LAW
11               707 W Main Ave Ste B1
                 Spokane, WA 99201-0631
12               Email: jcperry0@gmail.com
13                           DATED: October 30, 2019
14
15
16                                                              /s/Tia Uy
17                                                              Tia Uy, Legal Assistant
                                                                801 Second Avenue, Suite 1210
18                                                              Seattle, WA 98104-1518
19                                                              (206) 623-8861 / (206) 223-9423
                                                                tuy@kbmlawyers.com
20
21
22
23
24
25
26
27    DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT - 15                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
                                                                                           ATTORNEYS AT LAW
      2:19-cv-00268-TOR                                                              801 SECOND AVENUE, SUITE 1210
      1329-00006/Motion for Summary Judgment.docx                                   SEATTLE, WASHINGTON 98104-1518
                                                                                          PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
